Citation Nr: 1627250	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as secondary to service connected traumatic brain injury (TBI).

2.  Entitlement to an effective date earlier than October 2, 2012 for a grant of a total disability evaluation due to individual unemployability (TDIU).

3.  Whether the reduction from a 70 percent rating to a 50 percent rating, effective June 15, 2011 to September 25, 2012, for posttraumatic stress disorder (PTSD) and depressive disorder was proper?

4.  Entitlement to a disability evaluation in excess of 70 percent for service connected PTSD and depressive disorder.  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2005 to October 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010, June 2011, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a May 2016 videoconference hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  On May 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to a disability evaluation in excess of 70 percent for PTSD and depressive disorder is requested.

2.  The Veteran's headaches had onset in service and developed secondary to her service connected TBI.

3.  The Veteran has been unable to find or maintain substantially gainful employment since May 14, 2010 due to her service connected disabilities.  

4.  The RO did not provide the Veteran with notice of its proposed reduction and the Veteran's PTSD and depressive disorder did not undergo a sustained improvement.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a disability evaluation in excess of 70 percent for PTSD and depressive disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for posttraumatic headaches have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

3.  The criteria for entitlement to an effective date of May 14, 2010 for a grant of TDIU have been met.  

4.  The reduction from a 70 percent rating to a 50 percent rating, effective June 15, 2011 to September 25, 2012, for PTSD and depressive disorder was not proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Codes 9411, 9435, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

As an initial matter, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issue of entitlement to a disability evaluation in excess of 70 percent for PTSD and depressive disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for headaches, which she believes developed secondary to her service connected TBI.

The Veteran has testified that her headaches began following her TBI in service and have continued since that time.  Service treatment records show that the Veteran reported developing headaches following a TBI on an August 2008 TBI Questionnaire.  Post-service medical records, as well as lay statements from the Veteran's family members, document that the Veteran continues to suffer from headaches.  In a January 2015 statement, Dr. L.L., who has treated the Veteran at the VA TBI Clinic since 2009, opined that the Veteran's headaches meet the criteria for posttraumatic headaches, as they began within a week of the Veteran's concussion.  

Based on the Veteran's credible testimony placing the onset of her current headaches during her active service, as well as the opinion of Dr. L.L. that these headaches developed secondary to the Veteran's service connected TBI, entitlement to service connection for posttraumatic headaches is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Earlier Effective Date

The Veteran is also seeking entitlement to an effective date earlier than October 2, 2012 for the grant of TDIU.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under these regulations, the effective date of an award of disability compensation based on an original claim or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Id.  

In this case, the Veteran's claim for TDIU was received by VA on May 14, 2010.  In a December 2012 rating decision, the RO granted entitlement to TDIU, but assigned an effective date of October 2, 2012.  

It appears that this date was assigned because it is the date of a letter from two of the Veteran's treatment providers, Dr. J.K. and D.M., concluding that "due to [her] mental health/medical issues, she is unable to work at this time."  However, the Board notes that Dr. J.K. also submitted a statement in March 2012 concluding that the Veteran is unable to work and the Veteran herself maintains that she has been unable to work since separation from service because of the impairment caused by her service connected disabilities.  

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  The Veteran has met this criteria during the pendency of the appeal.  

The issue is whether the Veteran's service-connected disability or disabilities preclude her from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting her to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Veteran's service connected disabilities include, but are not limited to, disabilities of the cervical and lumbar spine, as well as both ankles.  She also suffers from posttraumatic headaches, PTSD, depressive disorder, and cognitive impairment (including forgetfulness and poor concentration) as a result of a TBI.  The Veteran has reported that she struggles to complete even normal daily activities such as cooking because of her memory problems and frequently loses her keys and cellphone.  Her spouse corroborated the extent of the Veteran's impairment, noting in a statement received in July 2010 that he has to remind her take her medications because she cannot remember herself and that she cannot remember conversations they had one day later.  Lay statements from the Veteran's mother, R.R., and caregiver, L.R., report that the Veteran regularly suffers from incapacitating headaches, as well as depression and crying spells.

Additionally, as documented in the Veteran's VA outpatient treatment records, in September 2011, the Veteran dropped out of college after failing a summer class, despite receiving tutoring and testing accommodations.  The Veteran attributes her inability to successfully complete college to her service connected disabilities, and the evidence appears to supports this contention.  That the Veteran has cognitive impairment as a result of her TBI, which is exacerbated by symptoms of her PTSD and depressive disorder, including poor sleep, is well documented, as is her participation in cognitive and occupational therapy in an effort to improve her functioning and employability.   Although the Veteran has been unable to successfully complete a college education or find employment, there is no evidence to suggest that this is due to a lack of effort on her part. 

In conclusion, the Board finds that the Veteran has been unable to perform substantially gainful employment for any sustained period of time due to a combination of cognitive impairment, psychological distress, and physical pain due to her service connected conditions since at least May 14, 2010, the date she filed her claim, and TDIU is granted from that date.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Rating Reduction

Finally, the Veteran contends that the reduction of the ratings assigned to her PTSD and depressive disorder from 70 to 50 percent, effective from June 15, 2011 to September 25, 2012, was improper.  The Board agrees, and will restore the Veteran's 70 percent rating.

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).  

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421  

As an initial matter, the Board notes that the Veteran was not provided with any notice of the proposed reduction or given sixty days to provide a response.  However, even assuming that such notice had been provided, the reduction still would not be proper.  

After a review of the evidence of record, to include VA outpatient treatment records, VA examinations, and the Veteran's hearing testimony, the Board finds that the evidence does not show any sustained change in her disability, such that any minor or transient improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, supra.  The Veteran's reported symptoms and level of functioning as evaluated by GAF scores do not reflect any significant improvement either before or during the reduction period.  Indeed, in the fall of 2011, the VA outpatient treatment records reflect that the Veteran was distressed because she had failed a Biology course over the summer, dropped out of school, and concluded that she is likely unable to pursue her desired career as a registered nurse because of her cognitive impairments.  Based on the totality of the evidence, the reduction in rating was not proper and it should be restored.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

The issue of entitlement to a disability evaluation in excess of 70 percent for PTSD with depression is dismissed. 

Entitlement to service connection for post-traumatic headaches is granted.

Entitlement to an effective date of May 14, 2010 is granted for entitlement to TDIU.

The reduction from a 70 percent rating to a 50 percent rating, effective June 15, 2011 to September 25, 2012, for posttraumatic stress disorder (PTSD) and depressive disorder was not proper and the Veteran's 70 percent evaluation is restored.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


